Citation Nr: 1801379	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for chondromalacia and arthritis of the right knee.

2.  Entitlement to an increased disability rating greater than 10 percent for chondromalacia and arthritis of the left knee.

3.  Entitlement to an initial disability rating greater than 10 percent for instability of the right knee.

4.  Entitlement to an initial disability rating greater than 10 percent for instability of the left knee.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the March 2010 rating decision, the Veteran's evaluation for service connection for chondromalacia of the right and left knees remained as 10 percent disabling.

In the February 2016 rating decision, the RO granted the Veteran separate 10 percent ratings for instability of the right and left knees, effective February 15, 2016.  Subsequently, in August 2016, the Board remanded the appeal for further development.

During the appeal period, the RO granted an earlier effective date of December 23, 2009, for the two separate 10 percent ratings for the evaluation of instability of the right and left knees.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's right and left knee disabilities are respectively rated 10 percent disabling each under Diagnostic Code 5260 for chondromalacia and arthritis, and 10 percent disabling each under Diagnostic Code 5257 for instability.   
In August 2016, the Board remanded the claim to obtain a VA examination to address the current severity of the Veteran's bilateral knee disabilities.  

In a May 2017 VA examination, the examiner noted bilateral knee joint osteoarthritis and patellofemoral pain syndrome.  The Veteran reported flare-ups of increased sharp and shooting pain about three times a week, triggered by activity such as prolonged walking, stairs, and weather changes.  She reported functional loss or impairment as not wanting to move when flares occur.  The examiner noted pain at flexion but that it did not result in functional loss; there was evidence of pain with weight bearing; and there was objective evidence of localized tenderness or pain on palpation.  The examiner selected "yes" indicating that pain in both knees significantly limited functional ability with repeated use over time.  However, the examiner noted the examination was not being conducted immediately after repetitive use over time, and that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner also noted that the examination was not being conducted during a flare-up, and that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.   Because this was not done, the matter must be remanded for more complete examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding VA or private treatment records relevant to her bilateral knee disability.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, the Veteran should be afforded a new VA examination, with an appropriate examiner, to determine the nature and severity of her service-connected bilateral knee disability.  Following a review of the claims file, the examiner should address the following:

a) The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to her service-connected bilateral knee disabilities.  All appropriate testing, including range of motion, should be performed.

b) The examiner is asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use, and if so, the examiner must estimate range of motion in degrees during those times.  If the examination does not take place during a flare or after repetitive use, the examiner must glean information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations.  Efforts to obtain such information must be documented.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  

c) The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

All opinions must be supported by a clear rationale and reasoning behind the opinion.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




